Citation Nr: 0917771	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral eye disability.

2.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2007, a statement of the 
case was issued in December 2007, and a substantive appeal 
was received in January 2008.

The Board notes that the RO's correspondence to the Veteran 
in connection with this claim, including in December 2005, 
acknowledged the claim as involving a petition to reopen a 
previously denied claim for entitlement to service connection 
for bilateral eye disability.  The rating decision and 
statement of the case issued on this matter, however, do not 
clearly address this matter as a petition to reopen a 
previously denied claim; the RO addressed the claim on the 
merits.  The Board has refashioned the issues on appeal, as 
set out above, to more clearly reflect that this appeal 
involves a petition to reopen a previously denied claim in 
addition to adjudication of the merits of the underlying 
claim.

The Board observes that the Veteran's January 2008 
substantive appeal requested "an in person hearing."  The 
Veteran was scheduled for an April 2008 hearing, and notified 
of this in February 2008.  The Veteran did not report for the 
hearing, and has not expressed any desire to reschedule.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 1945 RO decision denied entitlement to service 
connection for bilateral eye disability; the Veteran was 
notified of his appellate rights, but did not perfect an 
appeal.

2.  A February 1993 RO decision denied entitlement to service 
connection for bilateral eye disability; the Veteran was 
notified of his appellate rights, but did not perfect an 
appeal.

3.  A July 1993 RO decision denied entitlement to service 
connection for bilateral eye disability; the Veteran was 
notified of his appellate rights, but did not perfect an 
appeal.

4.  In November 2005, the appellant requested that his claim 
of entitlement to bilateral eye disability be reopened.

5.  Certain evidence received since the July 1993 rating 
decision is not cumulative of the evidence of record 
considered at the time of the July 1993 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for bilateral eye 
disability, and raises a reasonable possibility of 
substantiating the claim.

6.  The Veteran's glaucoma was not manifested during active 
service or for many years thereafter, nor is glaucoma 
otherwise related to such service.

7.  The Veteran's bilateral congenital cataracts and compound 
astigmatic myopia are not disabilities for the purposes of 
entitlement to VA compensation benefits.


CONCLUSIONS OF LAW

1.  The December 1945 RO rating decision which denied service 
connection for bilateral eye disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The February 1993 RO rating decision which denied service 
connection for bilateral eye disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.  The July 1993 RO rating decision which denied service 
connection for bilateral eye disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

4.  Evidence received since the July 1993 RO rating decision 
is new and material in connection with the petition to reopen 
the claim of entitlement to service connection for bilateral 
eye disability, and the Veteran's claim of entitlement to 
service connection for bilateral eye disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  Glaucoma was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

6.  Service connection for bilateral congenital cataracts or 
compound astigmatic myopia is precluded by governing 
regulations.  38 U.S.C.A. §§ 1110, 1701(1), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in December 
2005, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the November 2006 RO rating decision on appeal.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature, etiology, and 
severity of his claimed disability.  However, there has been 
no timely notice of the types of evidence necessary to 
establish disability ratings or effective dates for any 
ratings that may be granted.  Despite the inadequate 
Dingess/Hartman notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board finds below that 
service connection is not warranted for the claimed 
disability, no ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.

The Board further acknowledges that the Court has also issued 
a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The December 2005 VCAA 
letter included notice to this effect.  In any event, 
however, the Board finds that the Veteran has submitted new 
and material evidence to reopen his claim of service 
connection for a bilateral eye disability.  As the Board 
grants the Veteran's petition to reopen the claim, and 
adjudicates the underlying claim on the merits, any 
inadequacy in the notice provided to the Veteran regarding 
the submission of new and material evidence to reopen the 
claim cannot be prejudicial to the Veteran in this case.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing this 
issue on appeal.  However, VA medical examination is not 
warranted in this case.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to indicate that any 
acquired eye disability had its onset in service or is 
otherwise related thereto.  As discussed in more detail 
below, the probative evidence shows that all of the Veteran's 
in-service vision complaints were medically evaluated during 
service and specifically attributed bilateral congenital 
cataracts and astigmatic myopia.  The Veteran is now 
diagnosed with glaucoma, but the evidence contains no 
suggestion of glaucoma diagnosed during service or for many 
years following service, which is particularly significant in 
light of the fact that the Veteran's eyes were subject to 
substantial medical scrutiny due to the congenital cataracts.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

I.  New and Material Evidence

The claim of entitlement to service connection for bilateral 
eye disability was previously denied by an RO rating decision 
dated December 1945.  In this RO rating decision, the RO 
informed the Veteran that the congenital cataract disability 
diagnosed at that time was "in the nature of a 
constitutional or developmental abnormality, not a disability 
[for the purposes of VA compensation benefits]."  The 
Veteran was informed of his appellate rights with respect to 
this denial of his claim.

The Veteran did not file a notice of disagreement with the 
decision.  The December 1945 RO rating decision is therefore 
final.  38 U.S.C.A. § 7105(c).

The claim of entitlement to service connection for bilateral 
eye disability was again denied by an RO rating decision 
dated February 1993.  In this RO rating decision, the RO 
informed the Veteran that "[t]he new evidence is not 
material to the issue of service connection as it does not 
show service incurrence or aggravation."  The Veteran was 
informed of his appellate rights with respect to this denial 
of his claim.

The Veteran did not file a notice of disagreement with the 
decision.  The February 1993 RO rating decision is therefore 
final.  38 U.S.C.A. § 7105(c).

The claim of entitlement to service connection for bilateral 
eye disability was again denied by an RO rating decision 
dated July 1993.  In this RO rating decision, the RO informed 
the Veteran that "[t]he evidence is not considered new and 
material to the claim for service connection because it does 
not show any treatment for any eye condition and does not 
show bilateral congenital cataracts was incurred in or 
aggravated by active military service."  The Veteran was 
informed of his appellate rights with respect to this denial 
of his claim.

The Veteran did not file a notice of disagreement with the 
decision.  The July 1993 RO rating decision is therefore 
final.  38 U.S.C.A. § 7105(c).

However, claims which are the subject of prior final 
determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

In November 2005, the Veteran filed a petition to reopen his 
claim for bilateral eye disability, indicating that he is now 
diagnosed with glaucoma.  The RO denied the claim on the 
merits in a November 2006 rating decision.  Subsequently, 
after a notice of disagreement was received, the RO issued a 
December 2007 statement of the case which again denied the 
claim on the merits.  Thus, the claim has now been reopened 
and readjudicated on the merits at the RO level.  In any 
event, the Board is not bound by the RO determination and 
must nevertheless consider whether new and material evidence 
has been received to reopen the claim.  Jackson v. Principi, 
265 F.3d 1366 (Fed.Cir. 2001).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The July 1993 RO rating decision is the 
last final disallowance of the claim involving entitlement to 
service connection for bilateral eye disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2006, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior final denials of the Veteran's claim 
of entitlement to service connection for bilateral eye 
disability, there was no evidence indicating that the 
Veteran's in-service symptoms were manifestations of any 
acquired bilateral eye disability for which service 
connection may be granted, nor was there evidence of any 
acquired bilateral eye disability caused or aggravated during 
service.

The most significant items of evidence submitted to the 
record following the July 1993 final denial are the Veteran's 
testimony and VA medical records indicating that the Veteran 
is currently being treated for glaucoma.  The newly submitted 
evidence in this case now indicates the existence a current 
acquired bilateral eye disability which has not been 
considered in any prior final denial of the claim.  Thus, the 
newly submitted evidence in this case features medical 
evidence indicating a current acquired bilateral eye 
disability, and. the record previously contained no medical 
evidence indicating a current diagnosed acquired eye 
disability.  The Board finds that it is most appropriate to 
consider this new evidence together with the entirety of the 
record in order to determine on the merits whether service 
connection for a bilateral eye disability is now shown to be 
warranted.  The Board views the submitted evidence as new and 
material to the Veteran's claim as it relates to an 
unestablished fact in a manner reasonably supportive of the 
Veteran's claim.  The claim has therefore been reopened.

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as organic disease of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As discussed above, the record now contains evidence 
indicating that the Veteran is  currently medically followed 
for glaucoma, and the Board has found that it is most 
appropriate to consider this new evidence together with the 
entirety of the record in order to determine whether service 
connection for a bilateral eye disability is now shown to be 
warranted.  However, review of the entirety of the record 
does not support entitlement to service connection for 
glaucoma.  The service treatment records contain no 
suggestion of any diagnosis or suspicion of glaucoma.  This 
is particularly significant in light of the fact that the 
Veteran's eyesight and eye health became subject to 
substantial medical diagnostic scrutiny during service.  In 
particular, numerous records from October 1945 show detailed 
examination of the Veteran's eyes in connection with 
complaints of poor vision.  None of the reports associated 
with the medical investigation of the Veteran's eye health 
suggests any diagnoses, signs, or suspicions of glaucoma.  
Rather, the Veteran's eyes were diagnosed with bilateral 
congenital cataracts and compound astigmatic myopia; no other 
diagnoses pertinent to the eyes were found.  The Board notes 
that the Veteran was separated from service in the same month 
as the October 1945 medical investigation of his eye 
problems.  Thus, the Board finds that the Veteran did not 
have any manifestations of glaucoma during service, and did 
not have glaucoma when he was separated from service.

Neither is there any post-service evidence of any diagnosis 
of glaucoma within one year following discharge from service.  
In fact, the earliest contemporaneous evidence of any kind 
suggesting glaucoma comes from 'active problems' lists in VA 
treatment records in 2005.  The Board notes that the 
outpatient treatment reports of record show some form of 
treatment at VA facilities dating back to 1999, although 
there is no indication that any treatment or diagnosis of 
glaucoma dates back to that time.  In any event, even 
assuming for the sake of the Veteran's argument that he has 
had diagnosed glaucoma throughout the period of documented VA 
medical care, this still leaves a period of well over 50 
years following service without any evidence of diagnosis or 
treatment for glaucoma.  Such a lengthy period following 
service without any contemporaneous documentation of a 
pertinent complaint, diagnosis, or treatment for glaucoma 
weighs significantly against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

Thus, the Board is presented with an evidentiary record which 
shows no glaucoma during service or for more than 50 years 
following service.  Nor is there otherwise any probative 
evidence explaining how any current glaucoma may have 
otherwise been caused by the Veteran's active duty military 
service.  The Board finds that the preponderance of the 
evidence is against finding entitlement to service connection 
for glaucoma.

Turning attention now to consideration of the bilateral eye 
disabilities diagnosed in service, the Board finds that 
service connection is not warranted for either bilateral 
congenital cataracts nor for compound astigmatic myopia.  

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
Beno v. Principi, 3 Vet. App. 439 (1992); Veterans Benefits 
Administration (VBA) Manual M21-1MR ('M21-1MR'), Part III, 
iv.4.B.10.d.  For purposes of entitlement to benefits, the 
law provides that refractive errors of the eyes are 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Thus, VA regulations specifically prohibit service 
connection for refractory errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

Therefore, service connection may not be granted for the 
astigmatic myopia diagnosed during service.  Furthermore, 
service connection may not be granted for the bilateral 
congenital cataracts diagnosed in service; such congenital 
disability is not shown to have been subject to a 
superimposed disease or injury during service.  The Veteran 
has argued that his eye health deteriorated during service, 
and has alleged that his eye disabilities were aggravated 
during that time, but neither the Veteran nor any evidence of 
record suggests any injury to the Veteran's eyes nor is there 
any identified distinct disease superimposed upon the 
congenital eye problems.  The Board notes that the service 
treatment records repeatedly and exclusively refer to the 
cataract pathology as "congenital" based upon physical 
examination together with consideration of the Veteran's own 
pre-service medical history and substantial family history of 
related problems.

The Board also observes that medical professionals determined 
in October 1945 that "[t]here has been no aggravation or 
progression in the service to date."  The medical 
recommendation for the Veteran's separation was based upon 
the opinion that, in light of the discovery of the pathology, 
it was then felt that the problem "may become progressive" 
and pose a risk to his service viability.  Service treatment 
records do not reflect any superimposed eye disability.  
Therefore, service connection for bilateral congenital 
cataracts or for compound astigmatic myopia must be denied as 
a matter of law.

The Board acknowledges contentions made in this case 
regarding the potential applicability of the presumptions of 
soundness.  By statute, every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  The Veteran is entitled 
to the presumption of soundness in this case.  However, 
application of the presumption of soundness does not result 
in a grant of service connection for any eye disability 
because the only eye disabilities shown in service are 
congenital disabilities for which service connection must be 
denied as a matter of law.  Additionally, although glaucoma 
is not shown to be a congenital disability, there is not 
evidence of glaucoma during service or for over 50 years 
following service; even accepting that the Veteran did not 
have glaucoma upon entrance to service, service connection 
cannot be warranted when the preponderance of the evidence is 
against finding that glaucoma manifested during service, for 
many years following service, or is in any other manner 
causally related to service.

The Board acknowledges the Veteran's contentions to the 
effect that his eye disabilities were caused or aggravated 
during military service.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical etiology or aggravation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board cannot draw its 
own medical conclusions based upon the Veteran's suggestions 
without affirmative supporting evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds that the contemporaneous service treatment 
records, containing competent conclusions from medical 
professionals informed by examination and the Veteran's own 
account of his past history, to be most probative on the 
medical questions concerning service in this case; they are 
also uncontradicted by any other probative medical evidence 
in this case.  The service treatment records show no glaucoma 
during service, and they show that the diagnosed eye 
disabilities at that time were congenital in nature without 
other superimposed disease or injury.

In conclusion, the preponderance of the evidence is against 
finding that the Veteran developed glaucoma during service, 
for many years following service, or otherwise due to 
service.  The preponderance of the evidence is against 
finding that the Veteran's in-service manifestations of eye 
disability were due to any pathology other than congenital 
defects, and the preponderance of the evidence is against 
finding any superimposed disease or injury of the eyes during 
service.  Thus, the preponderance of the evidence is against 
entitlement to service connection for any bilateral eye 
disability in this case.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for eye disability, but service 
connection is not warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


